            Case 1:19-cv-00167-RC Document 7 Filed 01/28/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                )
KRS PROCESSING INC.,                            )
                                                )
                     Plaintiff,                 )
                                                )
       v.                                       ) Case No.: 1:19-cv-00167-RC
                                                )
AMERICAN SOCIETY OF COMPOSERS,                  ) Hon. Rudolph Contreras
AUTHORS AND PUBLISHERS                          )
("ASCAP"),                                      )
                                                )
ADAM BAUER, IN HIS OFFICIAL                     )
CAPACITY,                                       )
                                                )
WAYNE JOSEL, IN HIS OFFICIAL                    )
CAPACITY,                                       )
                                                )
MATT DEFILIPPIS, IN HIS OFFICIAL                )
CAPACITY,                                       )
                                                )
PAUL WILLIAMS, IN HIS OFFICIAL                  )
CAPACITY,                                       )
                                                )
FLETCHER, HEALD & HILDRETH, PLC,                )
                                                )
AND                                             )
                                                )
KEVIN GOLDBERG, IN HIS OFFICIAL                 )
CAPACITY,                                       )
                                                )
                     Defendants.                )
                                                )


               NOTICE OF CONSENT TO REMOVAL OF CIVIL ACTION


       Defendants American Society of Composers, Authors and Publishers ("ASCAP"), Adam

Bauer, Wayne Jose!, Matt DeFilippis, and Paul Williams (collectively, the "ASCAP

Defendants"), through their undersigned counsel, hereby consent to and join in the removal of
             Case 1:19-cv-00167-RC Document 7 Filed 01/28/19 Page 2 of 3




the above-captioned action to this Honorable Court.            The ASCAP Defendants respectfully

submit this statement in support of the Notice of Removal filed January 25,2019, by Defendants

Fletcher, Heald & Hildreth, PLC and Kevin Goldberg ("Removing Defendants"). The ASCAP

Defendants state as follows:

        I.      The Plaintiff, KRS Processing Inc., filed its original Complaint in D.C. Superior

Court, styled as KRS Processing Inc. v. American Society of Composers, Authors & Publishers.

et al., Case No. 2018 008468 B, on December 7, 2018. Plaintiff's claims against the ASCAP

Defendants include alleged price-fixing in violation of the Sherman Antitrust Act of 1890 (the

"Sherman Act"), 15 U.S. C. § I et seq. See Compl.      ~~   26, 73-79.

       2.       As noted in the Removing Defendants Notice of Removal, this Court has original

jurisdiction over this action pursuant to 28 U.S.C. § 1331 because "[t]he district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws or treatises of the

United States." 28 U.S.C. § 1331 (2019). Plaintiff's action is removable pursuant to 28 U.S.C. §

1441 (a) (2019) because the allegation against the ASCAP Defendants of price-fixing in violation of

the Sherman Act purports to state a claim under a law of the United States, thus bringing the action

within this Honorable Court's original jurisdiction.

       3.       Plaintiff served a copy of the Complaint on the ASCAP Defendants on January 7,

2019. Thus, this consent to and joining in the removal is timely filed and without waiver

pursuant to U.S.C. §§ 1441,1446.

       4.       In consenting to and joining the removal, the undersigned ASCAP Defendants do

not intend to waive any rights or defenses to which they are otherwise entitled, including but not

limited to, such rights and defenses as are set forth in Federal Rule of Civil Procedure 12(b).




                                                 2
          Case 1:19-cv-00167-RC Document 7 Filed 01/28/19 Page 3 of 3




       WHEREFORE, the ASCAP Defendants respectfully request that this Honorable Court

assume jurisdiction of the captioned action.




                                               1101 New York Avenue, NW, Suite 1000
                                               Washington, DC 20005
                                               Tel: (202) 833-8900
                                               Fax: (202) 466-5738
                                               benjamin.zelenko@lbkmlaw.com

                                               Attorneys for D~lendants American Society of
                                               Composers, Authors and Publishers, Adam Bauer,
Dated: January 28, 2019                        Wayne Jose/, Matt DeFilippis and Paul Williams




                                CERTIFICATE OF SERVICE

       The undersigned counsel for the ASCAP Defendants hereby certifies that on January 28,

20 19, I caused a copy of the foregoing Statement to be served by electronic means through the

Case Management/Electronic Filing System (CM/ECF) for the District Court for the District of

Columbia and caused a copy of the foregoing delivered via first class mail to:

               KRS Processing Inc.
               Attn: Kathy Allen
               26 55th Street, NE
               Washington, DC 20019-6760
               Pro se Plaintiff

                                                     lsi
                                               Benjamin L. Zelenka




                                                 3
